Citation Nr: 1201009	
Decision Date: 01/11/12    Archive Date: 01/20/12

DOCKET NO.  08-37 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a disability of the lumbar segment of the spine, to include low back pain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The appellant had active military service from December 1978 to February 1979.  

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO), located in St. Petersburg, Florida.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Following the RO's action of November 2007, that denied the appellant's claim for VA compensation benefits for a back disability, the appellant submitted a two page notice of disagreement.  Said notice of disagreement was dated December 2007.  On the first page, the appellant indicated that he disagreed with the RO's denial of his claim.  Moreover, on the second page of his statement, the appellant indicated that he wished to appear before the Board to provide testimony in support of his claim.  Unfortunately, it does not appear that this request was recognized by the RO and as such, a hearing before the Board was not scheduled.  

Pursuant to 38 C.F.R. § 20.703 (2011), an appellant may request a hearing before the Board subject to the restrictions of 38 C.F.R. § 20.1304 (2011).  A hearing on appeal will be granted if an appellant, or his representative, expresses a desire to appear in person.  See 38 C.F.R. § 20.700 (2011).  The importance of responding to a request for a hearing is recognized under 38 C.F.R. § 20.904(a)(3) (2011), as a Board decision may be vacated when there is a prejudicial failure to afford an appellant a personal hearing. 

Thus, in order to ensure full compliance with due process requirements, therefore, the AMC/RO must schedule such a hearing.  See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.700, 20.703, 20.704, 20.904(a)(3) (2011).  The case is therefore REMANDED to the RO/AMC for the following development: 

The RO/AMC should contact the appellant and determine whether the appellant wishes to present testimony before the Board via a videoconference hearing, an in-person hearing at the RO, or an in-person hearing before the Board in Washington, DC.  After such a determination has been made, such a hearing should be scheduled and the appellant informed of said hearing.  See 38 C.F.R. §§ 20.703, 20.704, 20.1304 (2011).  All correspondence pertaining to this matter should be associated with the claims folder. 

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

